Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claims 7 and 11-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. To correct an antecedent basis deficiency in claim 7, line 1, “heater” should be inserted between “the” and “sleeve.” 
Claim 11 recites, at line 7, “radial thickness” (also in claim 11; Exr’s emphasis), which is unclear because the specification mentions only a “thickness of the heater sleeve… between about 0.001 inches and… 0.004 inches” (par. 17). If these refer to the same thickness dimension, the terminology should be consistent. If not, then the former presumably refers to the distance from the radial center of the sleeve to its exterior surface, which Applicant should clearly specify.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5-14, 17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by CN 206 723 586 to Li.
	As recited in claims 1, 11, 17 and 19, Li discloses, in Figures 1 & 2 and especially paragraphs 27 & 30-32 of the translation, a heated ball valve including “a valve body [11] comprising a bore [10]; a fore end cap [12]… an aft end cap [13]… a heater sleeve [6]… in the bore… a ball [3] comprising an orifice… in the… heater sleeve; a first seat [4]… on a first side of the ball… in the… heater sleeve; and a second seat [4]… on a second side of the ball… in the… heater sleeve; wherein the heater sleeve… heat[s] fluid within the orifice by transferring thermal energy to the ball.”
	Moreover, Li discloses a cylindrical heater sleeve (6) (as in claim 3); a heated space between the sleeve (6) and ball (claim 5; see Fig. 2); heating the ball via the first and second seats (4) (claim 6); the ball spaced from the sleeve by the first and second seats (claims 7 and 13; see Fig. 2); a sealing O-ring (94) in the outer rim of the seats (claim 9; Fig. 2); a valve stem (2) received through a sleeve aperture into the ball (3) (claim 10; Fig. 1); and a dielectric layer (7) in the heater sleeve (claim 14; Fig. 2). 
As recited in claims 8 and 11, Li discloses a wire assembly that extends through an aperture in the valve body (pars. 20 & 36).
As recited in claim 12, Li uses a heater sleeve with length more than 10 times its thickness (Figs. 1 & 2).
As recited in claim 14, because heater sleeve 6 of Li is in contact with a metallic valve body (par. 5), from which the heater current must be electrically insulated, the sleeve will as a matter of course have a dielectric layer.

Claim Rejections - 35 USC § 103
Claims 2, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Li.
While Li does bypasses such details as the relative lengths of the sleeve 6 and bore 10 (claim 2), a seam in the heater sleeve (claim 16, elements 6 & 7, Fig. 2) and its adhesion to the bore surface (claim 18), these features do not patentably distinguish the claims from the prior art. It would have been obvious make the bore and sleeve of approximately equal length to enhance heating uniformity in the valve body; to form a seam in the heater sleeve since this is the conventional manner of forming a cylindrical sleeve; and to adhere the sleeve to the bore surface to secure it in the bore, and thus avoid heater sleeve displacement and damage during assembly.

Claims 4, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of US Pat. 7,241,131 to Booth et al (“Booth”).
	The claims differ substantively from the heater of Li only in calling for a “slit” in the cylindrical sleeve “that allows adjustment of [its] diameter.”
	Booth discloses, at Figures 2a-c & 3, and 5:28-41 (“column:lines”), a slit (24) in a cylindrical heater sleeve that allows adjustment of its diameter. It would have been obvious to adapt a slit to the heater sleeve of Li, after the manner of Booth, to provide the valve heater sleeve of Li with a secure fit to the seats contained therein. Booth does not mention a chemically etched resistive metal heater (claim 15). However, this does not patentably distinguish the claims from the prior art. It would have been obvious to utilize an etched metallic heater strictly and routinely in accord with the power and durability requirements of the particular application, chemically etched metal heaters having long been a well-known option at the time of the invention. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph M. Pelham whose telephone number is (571)272-4786.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached at (571) 270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Joseph M. Pelham/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        12/14/22